Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 1 of 25 PageID #:3445




                             Exhibit 1
  Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 2 of 25 PageID #:3446




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OAKLEY, INC.,
                                                     Case No. 20-cv-03542
                        Plaintiff,
                                                     Judge Robert W. Gettleman
       v.                                            Magistrate Judge Young B. Kim

ALL-INBIKE, et al.,

                        Defendants.


        PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANTS

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiff Oakley, Inc.

(“Oakley” or “Plaintiff”), by and through its counsel, hereby request that each of the Defendants

identified herein respond to the following interrogatories, fully, in writing and under oath within

three (3) business days of receipt hereof pursuant to Paragraph 6 of the Preliminary Injunction

Order [43], in accordance with the following definitions and instructions, and serve such responses

on Plaintiff’s counsel at the office of Greer, Burns & Crain, Ltd., 300 South Wacker Drive, Suite

2500, Chicago, Illinois, 60606.
  Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 3 of 25 PageID #:3447




                                     INTERROGATORIES

       Interrogatory 1:

Identify Yourself, including, but not limited to, identifying the owner(s) and/or operator(s) of:

   a. Defendants’ Online Marketplaces;

   b. Defendants’ Financial Accounts.

       Interrogatory 2:

Identify each and every domain name or online marketplace Used by You, or anyone identified in

Your response to Interrogatory No. 1.

       Interrogatory 3:

Identify any Financial Accounts which receive payments or hold assets for Defendants, or anyone

identified in Your response to Interrogatory No. 1.

       Interrogatory 4:

Identify all persons, other than counsel, who participated, or were consulted, in responding to these

Interrogatories.




                                                 2
  Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 4 of 25 PageID #:3448




                           DEFINITIONS AND INSTRUCTIONS

       1.      In addition to the definitions and instructions set forth in Fed. R. Civ. P. 33, the

following definitions and instructions apply to the interrogatories set forth below and should be

considered as part of each such interrogatory:

       2.      As used herein, “Defendant” shall include the following e-commerce stores

identified by the Seller Aliases and Online Marketplaces.


 No.                       Online Marketplaces                               Seller Aliases
  2      aliexpress.com/store/133112                                  Comaxsun Pro Store
  3      aliexpress.com/store/1762739                                 joto
  4      aliexpress.com/store/1797271                                 TSO Cycling Store
  6      aliexpress.com/store/1933048                                 Z&X Outdoors
  7      aliexpress.com/store/1973118                                 RUISIMO Official Store
  8      aliexpress.com/store/3018204                                 BESTGIA Store
  9      aliexpress.com/store/3612004                                 Outdoor WH
 10      aliexpress.com/store/4050087                                 HonTuo Yundong
 11      aliexpress.com/store/4248014                                 Gusenke Trading Store
 12      aliexpress.com/store/4677043                                 moxilyn cycling store
 14      aliexpress.com/store/4987311                                 ESHIHAN Store
 15      aliexpress.com/store/5108020                                 Mazatlan men glasses
                                                                      My Protector Outdoor
  16     aliexpress.com/store/5633311                                 Store
  18     amazon.com/sp?seller=A1RA7T522XTPI1                          LeCat
  20     ebay.com/usr/astorion                                        astorion
  21     ebay.com/usr/bikein-sport                                    bikein-sport
  23     ebay.com/usr/crazybottle2-4                                  crazybottle2-4
  24     ebay.com/usr/cyclehk                                         cyclehk
  25     ebay.com/usr/goodjob2016                                     goodjob2016
  27     ebay.com/usr/meng_2018                                       meng_2018
  29     ebay.com/usr/mldzstore                                       mldzstore
  30     ebay.com/usr/mmhuanghuiling1981                              mmhuanghuiling1981
  31     ebay.com/usr/omeibuyeu2019                                   omeibuyeu2019
  32     ebay.com/usr/wireless.expert                                 wireless.expert
  33     wish.com/merchant/53d212534497c5724bb02e9e                   Pandoras Gearbox
  34     wish.com/merchant/56322a08583ea10fe4aeeae2                   Creative culture co LTD
  35     wish.com/merchant/572f0cb4fbbec05936904483                   rosemary.wedding
  36     wish.com/merchant/5874f663838c484d5fbf3349                   Happy day man
  37     wish.com/merchant/58d08f09cc7101505ef4f233                   Xu Xiugen shop
  38     wish.com/merchant/58e734388ee9e81057915a63                   lisating1

                                                 3
  Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 5 of 25 PageID #:3449




  39     wish.com/merchant/591c4c8950216c6281ad6e97                     PINGUAN TRADING
                                                                        Ningbo Tuo Yu Trading
  40     wish.com/merchant/59535e512eac110e97ed8011                     Co., Ltd.
  41     wish.com/merchant/5a47606a0c47f3670666bca9                     ChuhengElectronics
  43     wish.com/merchant/5ae543991c256d2b06d490ff                     Eqwea
  44     wish.com/merchant/5aed24791c25001bd4fbee69                     SireckSport
  45     wish.com/merchant/5b4446cc86152a5a179076b8                     Green Night Story
  46     wish.com/merchant/5d3afbe770327a55f1b53a64                     ranxiaobai
  47     wish.com/merchant/5d40500172b0c9295c765ba5                     yaxifei
  48     wish.com/merchant/5d467cc372b0c91446ffbb4b                     HJY Discount store
  49     wish.com/merchant/5d4d5f268388976b46e6b6af                     Yaya Boutique Jewelry


        3.     These interrogatories are addressed to each Defendant listed in Paragraph 2 and (a)

its present or former directors, officers, employees, agents, representatives, accountants,

investigators, consultants, attorneys, and predecessors or successors in interest and any parent,

subsidiary, or affiliated entities; (b) any other person acting on Defendants’ behalf or on whose

behalf Defendants acted; and (c) any other person otherwise controlled by Defendants, or which

controls Defendants, or which is under common control with Defendant.

        4.     If you find the meaning of any term in these interrogatories to be unclear, you

should assume a reasonable meaning, state what that meaning is and respond to the interrogatory

on the basis of that assumed meaning.

        5.     If you object to any subpart or portion of an interrogatory or object to identifying

the documents, electronically stored information, or things requested, set forth fully the grounds

upon which your objection is based and answer the unobjectionable subpart(s) of the interrogatory

and/or supply the documents, electronically stored information, or things in lieu of identifying the

same.

        6.     Where an objection is made to an interrogatory, state all grounds upon which the

objection is based, along with a citation of any legal authority relied upon.



                                                 4
  Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 6 of 25 PageID #:3450




        7.      These interrogatories shall be deemed continuing so as to require further and

supplemental responses in accordance with Fed. R. Civ. P. 26.

        8.      “Communication” shall include all exchanges of information, written or oral,

including without limitation, memoranda, telephone conversations, electronic mail, computer

discs, documents, and telegrams.

        9.       “Document” is defined broadly to be given the full scope of that term contemplated

in Fed. R. Civ. P. 34, and includes all tangible things, all originals (or, if originals are not available,

identical copies thereof), all non-identical copies of a document, all drafts of final documents, all

other written, printed, or recorded matter of any kind, and all other data compilations from which

information can be obtained and translated if necessary, that are or have been in your actual or

constructive possession or control, regardless of the medium on which they are produced,

reproduced, or stored (including without limitation computer programs and files containing

requested information), and any recording or writing, as these terms are defined in Rule 1001,

Federal Rules of Evidence. Any document bearing marks, including without limitation, initials,

stamped initials, comments, or notations not a part of the original text or photographic reproduction

thereof, is a separate document.

        10.     “Document” shall also include, without limitation, the following items, whether

printed or reproduced by any process, or written or produced by hand or stored electronically in

computer memory, magnetic or hard disk, or other storage medium, and whether or not claimed to

be privileged, confidential, or otherwise excludable from discovery: any record of all or any

portions of any discussion, communication, agreement, conversation, interview, meeting,

conference, conclusion, fact, impression, occurrence, opinion, report, or other similar matter, and

shall include, without limitation, letters, correspondence, communications, emails, telegrams,



                                                    5
  Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 7 of 25 PageID #:3451




papers, cablegrams, mailgrams, notes, memoranda, summaries, abstracts, worksheets, books,

manuals, publications, engineering reports and notebooks, schematics, engineering drawings,

software source code listings, charts, plans, databases, diagrams, sketches or drawings,

photographs, reports and/or summaries of investigations and/or surveys, opinions and reports of

committee meetings, desk calendars, appointment books, diaries, diary entries, voicemails,

newspapers, magazine or periodical articles, and any other record of any kind.

       11.    The term “identify,” when used in reference to:

                     a. an individual shall mean to state his or her full name, present or last

                         known residence address, present or last known business address, and

                         position or business affiliation;

                     b. a business entity shall mean to state its form, full name, address of its

                         present or last principal place of business, and its principal line of

                         business;

                     c. a document shall mean to provide information sufficient to locate that

                         document, including, but not limited to, the following: the production

                         number range (Bates range), the date appearing on such document or, if

                         no date appears thereon, the approximate date the document was

                         prepared; the identifying code number, file number, title or label of such

                         document; a general description of such document (e.g., letter,

                         memorandum, drawing); the title or heading; the number of pages of

                         which such document consists; the name of each person who signed,

                         authored, or authorized the document; the name of each addressee; the

                         name of each person having possession, custody, or control of such



                                                 6
  Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 8 of 25 PageID #:3452




                          document; if the document existed at one time but does not presently

                          exist, the reason(s) why it no longer exists and the identity of the last

                          person having custody of it; and if the document is in a foreign language,

                          whether an English translation of the document exists, whether partial or

                          complete; and

                      d. a communication shall mean to state its date, the communicator, the

                          communicatee, the type of communication (i.e. conversation, telephone

                          call, letter, note, etc.) and a brief description of its subject matter.

        12.     “Person” shall mean individuals or entities of any type, including without

limitation, individuals, governments (or any agencies thereof), quasi-public entities, corporations,

partnerships, limited liability companies, groups, trusts, mutual or joint ventures, and other forms

of organizations or associations.

        13.     “Date” shall mean the exact date, month and year or, if not ascertainable, the best

approximation thereof.

        14.     The phrase “relating to”, “related to”, or “relate(s) to” means and includes

concerning, reflecting, alluding to, mentioning, regarding, discussing, bearing upon, commenting

on, constituting, pertaining to, demonstrating, describing, depicting, referring to, summarizing,

containing, embodying, showing, comprising, evidencing, refuting, contradicting, and/or

supporting.

        15.     As used herein, “Plaintiff” shall mean, unless otherwise indicated, Oakley, Inc., any

of Plaintiff’s officers, directors, employees, agents and representatives, and all persons acting on

Plaintiff’s behalf.




                                                   7
  Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 9 of 25 PageID #:3453




       16.        As used herein, “Defendants’ Online Marketplaces” shall be deemed to include the

online marketplaces listed in Paragraph 2.

       17.        As used herein, “Defendant” or “Defendants” or “You” or “Your” or “Yourself”

shall be deemed to include the named owner(s) and/or operator(s) of Defendants’ Online

Marketplaces and Defendants’ Financial Accounts, and (a) its present or former directors, officers,

employees, agents, representatives, accountants, investigators, consultants, contractors, attorneys,

and predecessors or successors in interest and any parent, subsidiary, or affiliated entities; (b) any

other person acting on Defendants’ behalf or on whose behalf Defendants acted; and (c) any other

person otherwise controlled by Defendants, or which controls Defendants, or which is under

common control with Defendant.

       18.        As used herein, “Financial Accounts” shall be deemed to include any accounts

relating to any banks, savings and loan associations, payment processors or other financial

institutions, including, without limitation, Alipay, Wish.com, PayPal, Inc. (“PayPal”), Amazon

or other merchant account providers, payment providers, third party payment processors, and

credit card associations (e.g., MasterCard and Visa Inc.) which receive payments or hold assets

for Defendant.

       19.        As used herein, “Used” shall mean registered, owned, and/or operated.

       20.        “Lawsuit” or “Litigation” shall mean the lawsuit captioned Oakley, Inc. v. All-

Inbike, et al., Case No. 20-cv-03542, filed on June 17, 2020, in the U.S. District Court for the

Northern District of Illinois.

       21.        “Complaint” shall mean the Complaint and Amended Complaint filed by Plaintiff

in the Lawsuit.




                                                  8
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 10 of 25 PageID #:3454




       22.    The singular form of a word should be interpreted in the plural as well. Any pronoun

shall be construed to refer to the masculine, feminine, or neuter gender as in each case is most

appropriate. The words “and” and “or” shall be construed conjunctively or disjunctively,

whichever makes the request most inclusive.

Dated this 27th day of August 2020.           Respectfully submitted,


                                              /s/ Justin R. Gaudio
                                              Amy Ziegler
                                              Justin R. Gaudio
                                              Jake M. Christensen
                                              Thomas J. Juettner
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080
                                              312.360.9315 (facsimile)
                                              aziegler@gbc.law
                                              jgaudio@gbc.law
                                              jchristensen@gbc.law
                                              tjjuettner@gbc.law

                                              Counsel for Plaintiff Oakley, Inc.




                                                 9
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 11 of 25 PageID #:3455




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of August 2020, a copy of the foregoing was served

via electronic mail on the e-mail addresses identified in Exhibit 2 to the Declaration of Jason

Groppe and any e-mail addresses provided for Defendants by third parties.



                                            /s/ Justin R. Gaudio
                                            Amy Ziegler
                                            Justin R. Gaudio
                                            Jake M. Christensen
                                            Thomas J. Juettner
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080
                                            312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            jchristensen@gbc.law
                                            tjjuettner@gbc.law

                                            Counsel for Plaintiff Oakley, Inc.




                                              10
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 12 of 25 PageID #:3456




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OAKLEY, INC.,
                                                     Case No. 20-cv-03542
                        Plaintiff,
                                                     Judge Robert W. Gettleman
       v.                                            Magistrate Judge Young B. Kim

ALL-INBIKE, et al.,

                         Defendants.


        PLAINTIFF’S FIRST SET OF REQUESTS FOR THE PRODUCTION OF
                 DOCUMENTS AND THINGS TO DEFENDANTS

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff Oakley, Inc.

(“Oakley” or “Plaintiff”), by and through its counsel, hereby requests each of the Defendants

herein to produce each of the documents identified and described below for inspection and copying

at the office of Greer, Burns & Crain, Ltd., 300 South Wacker Drive, Suite 2500, Chicago, Illinois,

60606 within three (3) business days of receipt hereof pursuant to paragraph 6 of the Preliminary

Injunction Order. [43] at ¶ 6.
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 13 of 25 PageID #:3457




            REQUESTS FOR PRODUCTION OF DOCUMENTS AND THINGS

       Request No. 1.          Documents, electronically stored information, and things sufficient

to show the costs, cost allocations, revenues, and profits of Defendants for the last 5 years.

       Request No. 2.          Documents, electronically stored information, and things relating to

each and every purchase that Defendants have made relating to Plaintiff’s Products, including, but

not limited to, records of the specific products or goods purchased, records of the sale price of the

specific products or goods purchased, images of the corresponding products or goods, records of

the supplier or manufacturer that the specific products or goods were purchased from, a record of

steps taken by Defendants to determine whether such products or goods were new or genuine,

records of any investigation notes regarding the purchase, and the identity of the person or persons

responsible for investigating any alleged infringement related to the purchase.




                                                  2
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 14 of 25 PageID #:3458




                           DEFINITIONS AND INSTRUCTIONS

       1.     In addition to the definitions and instructions set forth in Fed. R. Civ. P. 34, the

following definitions and instructions apply to the Requests for the Production of Documents and

Things (individually, “Request,” and collectively, “Requests”) set forth below and should be

considered as part of each such Request:

       2.     As used herein, “Defendant” shall include each of the following e-commerce stores

identified by the Seller Aliases and Online Marketplaces.



 No.                      Online Marketplaces                               Seller Aliases
  2     aliexpress.com/store/133112                                  Comaxsun Pro Store
  3     aliexpress.com/store/1762739                                 joto
  4     aliexpress.com/store/1797271                                 TSO Cycling Store
  6     aliexpress.com/store/1933048                                 Z&X Outdoors
  7     aliexpress.com/store/1973118                                 RUISIMO Official Store
  8     aliexpress.com/store/3018204                                 BESTGIA Store
  9     aliexpress.com/store/3612004                                 Outdoor WH
 10     aliexpress.com/store/4050087                                 HonTuo Yundong
 11     aliexpress.com/store/4248014                                 Gusenke Trading Store
 12     aliexpress.com/store/4677043                                 moxilyn cycling store
 14     aliexpress.com/store/4987311                                 ESHIHAN Store
 15     aliexpress.com/store/5108020                                 Mazatlan men glasses
                                                                     My Protector Outdoor
  16    aliexpress.com/store/5633311                                 Store
  18    amazon.com/sp?seller=A1RA7T522XTPI1                          LeCat
  20    ebay.com/usr/astorion                                        astorion
  21    ebay.com/usr/bikein-sport                                    bikein-sport
  23    ebay.com/usr/crazybottle2-4                                  crazybottle2-4
  24    ebay.com/usr/cyclehk                                         cyclehk
  25    ebay.com/usr/goodjob2016                                     goodjob2016
  27    ebay.com/usr/meng_2018                                       meng_2018
  29    ebay.com/usr/mldzstore                                       mldzstore
  30    ebay.com/usr/mmhuanghuiling1981                              mmhuanghuiling1981
  31    ebay.com/usr/omeibuyeu2019                                   omeibuyeu2019
  32    ebay.com/usr/wireless.expert                                 wireless.expert
  33    wish.com/merchant/53d212534497c5724bb02e9e                   Pandoras Gearbox
  34    wish.com/merchant/56322a08583ea10fe4aeeae2                   Creative culture co LTD
  35    wish.com/merchant/572f0cb4fbbec05936904483                   rosemary.wedding

                                               3
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 15 of 25 PageID #:3459




  36     wish.com/merchant/5874f663838c484d5fbf3349                   Happy day man
  37     wish.com/merchant/58d08f09cc7101505ef4f233                   Xu Xiugen shop
  38     wish.com/merchant/58e734388ee9e81057915a63                   lisating1
  39     wish.com/merchant/591c4c8950216c6281ad6e97                   PINGUAN TRADING
                                                                      Ningbo Tuo Yu Trading
  40     wish.com/merchant/59535e512eac110e97ed8011                   Co., Ltd.
  41     wish.com/merchant/5a47606a0c47f3670666bca9                   ChuhengElectronics
  43     wish.com/merchant/5ae543991c256d2b06d490ff                   Eqwea
  44     wish.com/merchant/5aed24791c25001bd4fbee69                   SireckSport
  45     wish.com/merchant/5b4446cc86152a5a179076b8                   Green Night Story
  46     wish.com/merchant/5d3afbe770327a55f1b53a64                   ranxiaobai
  47     wish.com/merchant/5d40500172b0c9295c765ba5                   yaxifei
  48     wish.com/merchant/5d467cc372b0c91446ffbb4b                   HJY Discount store
  49     wish.com/merchant/5d4d5f268388976b46e6b6af                   Yaya Boutique Jewelry

       3.      These Requests are addressed to each Defendant listed in Paragraph 2 and (a) its

present or former directors, officers, employees, agents, representatives, accountants,

investigators, consultants, attorneys, and predecessors or successors in interest and any parent,

subsidiary, or affiliated entities; (b) any other person acting on Defendants’ behalf or on whose

behalf Defendants acted; and (c) any other person otherwise controlled by Defendants, or which

controls Defendants, or which is under common control with Defendant.

       4.      If you find the meaning of any term in these Requests to be unclear, you should

assume a reasonable meaning, state what that meaning is and respond to the Request on the basis

of that assumed meaning.

       5.      If you object to any subpart or portion of a Request or object to providing the

documents, electronically stored information, or things requested, set forth fully the grounds upon

which your objection is based and answer the unobjectionable subpart(s) of the Request and/or

supply the documents, electronically stored information, or things to which no objection is made.

       6.      Documents, electronically stored information, and things under your control must

be produced even though they are in the possession of an employee or agent of yours, such as an



                                                4
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 16 of 25 PageID #:3460




accountant, attorney, or other person from whom you have a right to retrieve the documents,

electronically stored information, or things.

       7.      If any document, electronically stored information, or thing requested by Plaintiff

cannot be produced in full after exercising due diligence to secure the document, electronically

stored information, or thing, produce whatever portion of the document, electronically stored

information, or thing remains and state whatever information, knowledge or belief you have

concerning the unproduced portion. If your response is qualified in any particular respect, set forth

the details of such qualification.

       8.      For any document, electronically stored information, or thing responsive to any

request set forth below that Defendants seek to withhold under a claim of privilege, Defendants

shall redact the information being withheld for privilege and indicate the location of the redacted

information on or in the produced document, electronically stored information, or thing. For each

document, electronically stored information, thing, or part thereof withheld under a claim of

privilege or for any other reason, Defendants shall state:

               a.      that such material is being withheld;

               b.      the name and title of all person(s) who possessed or controlled the

                       document, electronically stored information, or thing;

               c.      a brief description of the nature and subject matter of the document,

                       electronically stored information, or thing, including the title and type of

                       document (i.e., whether it is a letter, memorandum, drawing, etc.),

                       electronically stored information, or thing;

               d.      the document’s date or the electronically stored information’s or thing’s

                       date of creation;



                                                 5
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 17 of 25 PageID #:3461




               e.      the name and title of the author(s) or creator(s);

               f.      the name and title of the sender(s) of the document or electronically stored

                       information if different from the author(s) or creator(s);

               g.      the name and title of the person(s) to whom the document or electronically

                       stored information is addressed or to whom the thing has been provided,

                       including all person(s) who received copies, photographs, or other

                       representations of the document or electronically stored information or

                       thing;

               h.      the past and current location of all copies of the document or electronically

                       stored information or thing;

               i.      the request or subpart to which the document or electronically stored

                       information, withheld information, or thing is otherwise responsive; and

               j.      the type of privilege claimed (attorney-client communications, attorney

                       work product) and the factual and legal basis supporting the claim of

                       privilege.

          9.   These Requests require the production of documents, electronically stored

information, and things either in the same form and same order as they are kept in the usual course

of business or organized and labeled to correspond with the particular requests set forth below. If

you choose the former method, the documents, electronically stored information, and things are to

be produced in the boxes, file folders, bindings or other containers in which the documents,

electronically stored information, and things are kept in the usual course of business. The titles,

labels, or other descriptions on the boxes, file folders, bindings or other containers are to be left

intact.



                                                 6
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 18 of 25 PageID #:3462




       10.    These Requests shall be deemed continuing so as to require further and

supplemental production in accordance with Fed. R. Civ. P. 26.

       11.    If any document or electronically stored information or thing is not produced on

the ground that such document or electronically stored information or thing is no longer in

Defendants’ possession, custody, or control, identify each such document or electronically stored

information or thing and specify:

              a.      the document’s date or the electronically stored information’s or thing’s

                      date of creation;

              b.      a brief description of the nature and subject matter of the document or

                      electronically stored information or thing, including the title and type of

                      document (i.e., whether it is a letter, memorandum, drawing, etc.) or

                      electronically stored information or thing;

              c.      the name and title of the author(s) or creator(s), the sender(s), the

                      addressee(s) and the recipient(s) of the document or electronically stored

                      information or thing;

              d.      the name and title of all person(s) who possessed or controlled the

                      document, electronically stored information, or thing;

              e.      the name and title of the person(s) most knowledgeable about the document

                      or electronically stored information or thing;

              f.      the past and current location of all copies of the document or electronically

                      stored information or thing; and

              g.      the name and title of the person(s) responsible for its destruction, loss,

                      transfer, or other act or omission by which the document or electronically



                                                7
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 19 of 25 PageID #:3463




                       stored information or thing left Defendants’ possession, custody or control,

                       and the date of such act.

       12.     Any copy of a document or electronically stored information or thing other than the

exact duplicate of that document or electronically stored information is a separate document or

electronically stored information or thing.

       13.     Whenever such construction will serve to bring within the scope of these requests

some documents, electronically stored information, or things that would otherwise not be brought

within its scope, “any” or “each” should be understood to include and encompass “all;” “or” should

be understood to include and encompass “and;” “and” should be understood to include and

encompass “or;” “including” should be understood to mean including but not limited to; the

singular of a word should be understood to include and encompass the plural of the word, and vice

versa; and the past tense of a verb shall be understood to include the present tense, and vice versa.

       14.     Where an objection is made to a request, state all grounds upon which the objection

is based, along with a citation of any legal authority relied upon.

       15.     Ordering and numbering of documents, electronically stored information and things

shall be performed in such a manner as to ensure that the source of each document, electronically

stored information and thing may be determined.

       16.     Electronically stored information shall be produced in a form or forms in which it

is ordinarily maintained or in a form or forms that are reasonably usable by Plaintiff.

       17.     “Communication” shall include all exchanges of information, written or oral,

including without limitation, memoranda, telephone conversations, electronic mail, computer

discs, documents, and telegrams.




                                                   8
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 20 of 25 PageID #:3464




        18.     “Document” is defined broadly to be given the full scope of that term contemplated

in Fed. R. Civ. P. 34, and includes all tangible things, all originals (or, if originals are not available,

identical copies thereof), all non-identical copies of a document, all drafts of final documents, all

other written, printed, or recorded matter of any kind, and all other data compilations from which

information can be obtained and translated if necessary, that are or have been in your actual or

constructive possession or control, regardless of the medium on which they are produced,

reproduced, or stored (including without limitation computer programs and files containing

requested information), and any recording or writing, as these terms are defined in Rule 1001,

Federal Rules of Evidence. Any document bearing marks, including without limitation, initials,

stamped initials, comments, or notations not a part of the original text or photographic reproduction

thereof, is a separate document.

        19.     “Document” shall also include, without limitation, the following items, whether

printed or reproduced by any process, or written or produced by hand or stored electronically in

computer memory, magnetic or hard disk, or other storage medium, and whether or not claimed to

be privileged, confidential, or otherwise excludable from discovery: any record of all or any

portions of any discussion, communication, agreement, conversation, interview, meeting,

conference, conclusion, fact, impression, occurrence, opinion, report, or other similar matter, and

shall include, without limitation, letters, correspondence, communications, emails, telegrams,

papers, cablegrams, mailgrams, notes, memoranda, summaries, abstracts, worksheets, books,

manuals, publications, engineering reports and notebooks, schematics, engineering drawings,

software source code listings, charts, plans, databases, diagrams, sketches or drawings,

photographs, reports and/or summaries of investigations and/or surveys, opinions and reports of




                                                    9
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 21 of 25 PageID #:3465




committee meetings, desk calendars, appointment books, diaries, diary entries, voicemails,

newspapers, magazine or periodical articles, and any other record of any kind.

       20.    The term “identify,” when used in reference to:

              a.      an individual shall mean to state his or her full name, present or last known

                      residence address, present or last known business address, and position or

                      business affiliation;

              b.      a business entity shall mean to state its form, full name, address of its

                      present or last principal place of business, and its principal line of business;

              c.      a document shall mean to provide information sufficient to locate that

                      document, including, but not limited to, the following: the production

                      number range (Bates range), the date appearing on such document or, if no

                      date appears thereon, the approximate date the document was prepared; the

                      identifying code number, file number, title or label of such document; a

                      general description of such document (e.g., letter, memorandum, drawing);

                      the title or heading; the number of pages of which such document consists;

                      the name of each person who signed, authored, or authorized the document;

                      the name of each addressee; the name of each person having possession,

                      custody, or control of such document; if the document existed at one time

                      for does not presently exist, the reason(s) why it no longer exists and the

                      identity of the last person having custody of it; and if the document is in a

                      foreign language, whether an English translation of the document exists,

                      whether partial or complete; and




                                                10
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 22 of 25 PageID #:3466




                d.     a communication shall mean to state its date, the communicator, the

                       communicatee, the type of communication (i.e. conversation, telephone

                       call, letter, note, etc.) and a brief description of its subject matter.

        21.     “Person” shall mean individuals or entities of any type, including without

limitation, individuals, governments (or any agencies thereof), quasi-public entities, corporations,

partnerships, limited liability companies, groups, trusts, mutual or joint ventures, and other forms

of organizations or associations.

        22.     “Date” shall mean the exact date, month and year or, if not ascertainable, the best

approximation thereof.

        23.     The phrase “relating to”, “related to”, or “relate(s) to” means and includes

concerning, reflecting, alluding to, mentioning, regarding, discussing, bearing upon, commenting

on, constituting, pertaining to, demonstrating, describing, depicting, referring to, summarizing,

containing, embodying, showing, comprising, evidencing, refuting, contradicting, and/or

supporting.

        24.     As used herein, “Plaintiff” shall mean, unless otherwise indicated, Oakley, Inc., any

of Plaintiff’s officers, directors, employees, agents and representatives, and all persons acting on

Plaintiff’s behalf.

        25.     As used herein, “Defendants’ Online Marketplaces” shall be deemed to include the

online marketplaces listed in Paragraph 2.

        26.     As used herein, “Defendant” or “Defendants” or “You” or “Your” or “Yourself”

shall be deemed to include the named owner(s) and/or operator(s) of Defendants’ Online

Marketplaces and Defendants’ Financial Accounts, and (a) its present or former directors, officers,

employees, agents, representatives, accountants, investigators, consultants, contractors, attorneys,



                                                  11
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 23 of 25 PageID #:3467




and predecessors or successors in interest and any parent, subsidiary, or affiliated entities; (b) any

other person acting on Defendants’ behalf or on whose behalf Defendants acted; and (c) any other

person otherwise controlled by Defendants, or which controls Defendants, or which is under

common control with Defendant.

       27.        As used herein, “Financial Accounts” shall be deemed to include any accounts

relating to any banks, savings and loan associations, payment processors or other financial

institutions, including, without limitation, Alipay, Wish.com, PayPal, Inc. (“PayPal”), Amazon

or other merchant account providers, payment providers, third party payment processors, and

credit card associations (e.g., MasterCard and Visa Inc.) which receive payments or hold assets

for Defendant.

       28.        As used herein, “Used” shall mean registered, owned, and/or operated.

       29.        “Lawsuit” or “Litigation” shall mean the lawsuit captioned Oakley, Inc. v. All-

Inbike, et al., Case No. 20-cv-03542, filed on June 17, 2020, in the U.S. District Court for the

Northern District of Illinois.

       30.        “Complaint” shall mean the Complaint and Amended Complaint filed by Plaintiff

in the Lawsuit.

       31.        As used herein, the “Oakley Design” shall collectively refer to Plaintiff’s registered

patented design as shown in the Lawsuit Complaint.

       32.        As used herein, “Plaintiff’s Products” shall mean any product offered for sale or

sold using, relating to, featuring or bearing the Oakley Design and/or designs identical with, or

substantially similar to, the Oakley Design as defined in Paragraph 31.




                                                   12
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 24 of 25 PageID #:3468




       33.     As used herein, “Infringing Products” shall mean products offered for sale or sold

using, relating to, featuring or bearing a third-party patented design on the product regardless of

when it became known or was alleged You were using a third-party patented design.

       34.     The singular form of a word should be interpreted in the plural as well. Any pronoun

shall be construed to refer to the masculine, feminine, or neuter gender as in each case is most

appropriate. The words “and” and “or” shall be construed conjunctively or disjunctively,

whichever makes the request most inclusive.

Dated this 27th day of August 2020.           Respectfully submitted,


                                              /s/ Justin R. Gaudio
                                              Amy Ziegler
                                              Justin R. Gaudio
                                              Jake M. Christensen
                                              Thomas J. Juettner
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080
                                              312.360.9315 (facsimile)
                                              aziegler@gbc.law
                                              jgaudio@gbc.law
                                              jchristensen@gbc.law
                                              tjjuettner@gbc.law

                                              Counsel for Plaintiff Oakley, Inc.




                                                13
 Case: 1:20-cv-03542 Document #: 52-2 Filed: 09/02/20 Page 25 of 25 PageID #:3469




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of August 2020, a copy of the foregoing was served

via electronic mail on the e-mail addresses identified in Exhibit 2 to the Declaration of Jason

Groppe and any e-mail addresses provided for Defendants by third parties.



                                            /s/ Justin R. Gaudio
                                            Amy Ziegler
                                            Justin R. Gaudio
                                            Jake M. Christensen
                                            Thomas J. Juettner
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080
                                            312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            jchristensen@gbc.law
                                            tjjuettner@gbc.law

                                            Counsel for Plaintiff Oakley, Inc.




                                              14
